Pruco Life Insurance Company Sun-Jin Moon Vice President and Corporate Counsel Law Department Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-4708 fax: (973) 802-9560 September 12, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life Variable Appreciable Account(File No. 811-3971) Dear Commissioners: On behalf of Pruco Life Insurance Company and the Pruco Life Variable Appreciable Account (the “Account”), we hereby submit, pursuant toRule 30b-2 under the Investment Company Act of 1940 (the “Act”), that the Account’s semi-annual report for the period ending June 30, 2011 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following semi-annual reports for the underlying funds: 1. Filer/Entity:AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Registration No.:811-07452 CIK No.:0000896435 Accession No.:0000950123-11-079973 Date of Filing:08/25/11 2.Filer/Entity:American Century Variable Portfolios, Inc. Registration No.:811-05188 CIK No.:0000814680 Accession No.:000143779-11-006311 Date of Filing:08/23/11 3.Filer/Entity:Advanced Series Trust ("AST") Registration No.:811-05186 CIK No.:0000814679 Accession No.:0001193125-11-239847 Date of Filing:09/02/11 4.Filer/Entity:Janus Aspen Series Registration No.:811-07736 CIK No.:0000906185 Accession No.:0000950123-11-080695 Date of Filing:08/29/11 5.Filer/Entity:MFS Variable Insurance Trust Registration No.:811-8326 CIK No.:0000918571 Accession No.:0001193125-11-237391 Date of Filing:08/31/11 6.Filer/Entity:T. Rowe Price International Stock Portfolio Registration No.:811-07143 CIK No.:0000918292 Accession No.:0000918292-11-000013 Date of Filing:08/24/11 7.Filer/Entity:The Prudential Series Fund, Inc. Registration No.:811-03623 CIK No.:0000711175 Accession No.:0001193125-11-239199 Date of Filing:09/01/11 If you have any questions regarding this filing, please contact me at (973) 802-4708. Sincerely, _/s/ Sun-Jin Moon VIA EDGAR
